DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 15, 2021 has been entered.

  Claims 1-10, 15, and 19-29 were cancelled. Claim 43 was newly added.  Therefore, claims 11-14, 16-18, and 30-43 remain pending in the application for examination.

                                            Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 11-14, 16-18, 30-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, lines 6-7, the term “the frequency domain” and “the time domain” lack of antecedent basis. Similarly, this issue is also in claim 30 (lines 9-10), claim 37 (line 7-8), and claim 40 (lines 10, 12).

Dependent claims 12-14, 16-18, 43; claims 31-36; claims 38-39, and claims 41-42 are also rejected for depending on their respective independent claims. 

Claim Rejections - 35 USC §103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject 

Claims 11-14, 16-18, and 30-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in U.S. Publication No. 2011/0249633 A1, hereinafter referred to as Hong, in view of Malladi et al. in U.S. Publication No. 2011/0110296 A1, hereinafter referred to as Malladi, and further in view of Fong et al. in U.S. Publication No. 2011/0170496 A1, hereinafter referred to as Fong.
          

Regarding claim 11, Hong discloses a method comprising:
receiving, by a user equipment (UE), a sub-frame carrying a physical downlink control channek {PDCCH}, an enhanced physical downlink control channel {ePDCCH} and an enhanced physical shared channel {ePDSCH} (receiving, by UE, a frame carrying PDCCH, E-PDCCH and E-PDSCH, para.112 or Fig.6), the ePDCCH carrying resource allocation information for the ePDSCH (E-PDCCH includes information associated with RBs allocated to data streams being transmitted via E-PDSCH, para.28).
Also, Hong recognizes that when a desired capacity of a data channel is high and a desired capacity of a control channel is low, E-PDSCH may be used as the data channel and the PDCCH may be used as a control channel – which results in utilizing a wider region for data channel (para.135). 
However, Hong does not disclose the ePDCCH spans different frequency resources than the ePDSCH, the ePDSCH and the PDCCH at least partially overlap in the frequency domain, the ePDSCH and the PDCCH at least partially overlap in the time domain, wherein at least some symbols of the ePDCCH overlap with at least some symbols of the ePDSCH, and wherein a starting symbol location of the ePDCCH is different than a starting symbol location of the ePDSCH; which are known in the art and commonly applied in communications field for data communications, as suggested in Malladi’s teachings as below.
Malladi, from the same field of endeavor, teaches:
ePDCCH spans different frequency resources than the ePDSCH (PDCCH 1 is allocated in new control region, e.g., PDCCH 1 is ePDCCH, [para.54 or element 412 in Fig.5], which is defined within general data regions to expand available control resources, [para.9 and Fig.5] and has frequency resources, whereas PDSCH 2 is allocated in new resources, e.g., PDSCH2 is ePDSCH [element “PDSCH2” in Fig.5]), the ePDSCH and the PDCCH at least partially overlap in the frequency domain, (PDSCH 2 and legacy PDCCH span over same resource block, [Fig.5] defined in portions of frequency, e.g., in frequency domain [para.40, lines 9-12]);
 the ePDSCH and the PDCCH at least partially overlap in the time domain (PDSCH 2 and legacy PDCCH span over symbols, e.g., in time domain [Fig.5]), 
wherein at least some symbols of the ePDCCH overlap with at least some symbols of the ePDSCH in the the time domain such that at least some symbols of the ePDCCH span the same time domain resources as the at least some symbols of the ePDSCH (PDCCH1/ PDCCH2/ PDCCH3 or ePCCCHs span same resources with PDSCH2 located in new resources formed with contiguous OFDM symbols, e.g., symbols overlap, being allocated for data communications [Fig.5 and para.53,  para.55, lines 4-6]) and wherein a starting symbol location of the ePDCCH is different than a starting symbol location of the ePDSCH (and wherein starting symbol location of PDSCH 2/ ePDSCH is at symbol 0, and starting symbol location of PDCCH 4, e.g., ePDCCH, is at symbol 3, Fig.5); and
receiving, by the UE, an indicator or a parameter from a communications controller (receiving system block {SIB} indicating location of data, which is at beginning of RBs -- from control region indicating component, e.g.,  communications controller for decoding, para.52, lines 1-11, para.45);
Therefore, it would be obvious to use a subframe including ePDCCH and ePDSCH, that span in different frequency resources and overlap in time domain resources with different starting symbol locations – for the benefit of efficiently using control/ data resources for control/ data transmissions while avoiding usage waste of resources.
Hong in view of Malladi do not disclose determining, by the UE, the starting symbol location of the ePDSCH in accordance with the indicator or the parameter; which is known in the art and commonly applied in communications field for data communications, as suggested in Fong’s teachings as below.
Fong, from the same field of endeavor, teaches determining, by the UE, the starting symbol location of the ePDSCH in accordance with the indicator or the parameter (being informed of actual starting OFDM symbol of PDSCH transmission via received RRC signaling or new DCI from eNB, para.95),
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to implement the feature of determining the starting symbol location of a channel {PDSCH/ ePDSCH} in accordance with the indicator or the parameter– from Fong – into the method of receiving a subframe carrying PDCCH/ ePDCCH/ ePDSCH, wherein ePDCCH and ePDSCH span different frequency resources or overlap in some symbols or start at different symbol locations; and ePDSCH and PDCCH partially overlap in frequency/ time domain, – of Hong and Malladi; thus increasing overall data throughput by using a wide data channel  and by decoding information transmitted on enhanced control channels -- while minimizing interferences among PDCCH/ ePDCCH/ ePDSCH in time/ frequency domains.


Regarding claim 12, Hong in view of Malladi and Fong disclose wherein the indicator or the parameter includes a physical control format (channel format indicator indicates location of a channel, e.g., ePDSCH, [see para.94, lines 7-10 in Hong] or Control Format Indicator (CFI) which carries information about  number of orthogonal frequency division multiplexing (OFDM) symbols (1, 2 or 3 used for transmission of channel, e.g., ePDSCH [see para.24 in Fong]).


Regarding claim 13, Hong in view of Malladi and Fong disclose wherein the indicator or the parameter includes a radio resource control parameter received via a radio resource control (RRC) message (receiving  information from RRC signaling, see para.95 in Fong).


Regarding claim 14, Hong in view of Malladi and Fong further disclose searching for the indicator or the parameter in a common search space of a control channel (decoding a specific PDCCH based on received information in designated {common} search space [see para.54 in Malladi] or  searching in common search space [see para.92 in Fong]); and determining the starting symbol location of the cPDSCH in accordance with the indicator (and knowing starting symbol of PDSCH via PDCCH, see para.27 in Fong).

Regarding claim 16, Hong in view of Malladi and Fong further disclose the indicator or the parameter is received via a grant for the ePDSCH (DCI is received [see para.95 in Fong],  e.g., it is well known in the art that DCI included in ePDCCH, which contains DL grant for ePDSCH.
 

Regarding claim 17, Hong in view of Malladi and Fong further disclose decoding the ePDSCH in accordance with the starting symbol location of the ePDSCH and a number of resource blocks allocated to the ePDSCH (performing PDSCH decoding based on knowing PDSCH resources, e.g., number of resource blocks, assigned or starting symbol of PDSCH via PDCCH, see para.27 in Fong).


Regarding claim 18, Hong in view of Malladi and Fong further disclose disclose the ePDSCH is scheduled by the ePDCCH (information associated with RBs allocated to data streams transmitted on E-PDSCH via E-PDCCH, see para.28 in Hong). 


Regarding claim 30, claim 30 is rejected for substantially the same reason as applied to claim 11, except that claim 30 is in a device claim format. 


Regarding claims 31-33, claims 31-33 are rejected for substantially same reason as applied to claims 12-14, respectively, except that claims 31-33 are in a device claim format.


Regarding claims 34-36, claims 34-36 are rejected for substantially same reason as applied to claims 16-18, respectively, except that claims 34-36 are in a device claim format.


Regarding claim 37, claim 37 is rejected for substantially the same reason as applied to claim 11, except that claim 37 is recited from a communications controller perspective (transmitter, Fig.10 in Hong)


Regarding claims 38-39, claims 38-39 are rejected for substantially the same reason as applied to claims 12-13, except that claims 38-39 are recited from a communications controller perspective.


Regarding claim 40, claim 40 is rejected for substantially the same reason as applied to claim 37, except that claim 40 is in a device claim format, and wherein Hong [in claim 40] also discloses a communications controller (Fig. 10) comprising a processor (scheduler, element 1010 in Fig. 10) and a non-transitory computer readable storage medium (para. 167). 


Regarding claims 41-42, claims 41-42 are rejected for substantially same reason as applied to claims 38-39, except that claims 41-42 are in a device claim format.


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hong view of Malladi and Fong, as applied to claim 11 above, and further in view of Luo et al. in U.S. Publication No. 2011/0141901A1, hereinafter referred to as Luo.


Regarding claim 43, Hong in view of Malladi and Fong do not further disclose wherein the ePDCCH and the ePDSCH are code-domain multiplexed; which is known in the art and commonly applied in communications field for signals detection, as suggested in Luo’s teachings as below.
Luo, from the same field of endeavor, teaches the ePDCCH and the ePDSCH are code-domain multiplexed (downlink transmissions from a cellular base station to multiple mobile terminals are code domain multiplexed when allocationg shared resources in channel dependent scheduling, para.81).

Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to code multiplex ePDCCHs/ ePDSCHs in an appropriate domain; thus facilitating the accurate detection of signals. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khandekar and Lindh are all cited to show that determining the starting symbol location of ePDSCH/ ePDSCH in accordance with the indicator or the parameter for decoding -- would facilitate the increase of overall data throughput by correctly decoding for necessary information, while avoiding resources waste – similar to the invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          

	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465